Court of Appeals
                                                                               DEC 2 i 2015
                                                                                   Lisa Matt
                                                                             Cleric, 5th District
December 21, 2015




Lisa Matz, Clerk
Fifth Court of Appeals
500 Commerce Street, Suite 200
Dallas, TX 75202


Re: Case No. 05-15-00956-CV


Dear Ms. Matz:


Please find attached an Amended Motion to the filing of Friday, December 18, 2015.
The request for extension of time to obtain recordings from a March 2015 hearing are
withdrawn. Ms. Dugger of the 296th District Court will send the recordings for the last
hearing that are due today to your courts.

I retain the motion for extension of time to reply to defendants' filings, if necessary,
although I have replied to some of these filings. I request that the alloted time of a
month be granted me to supplement the briefthat was filed with the references from
the records and recordings only gained within the last week.

Please do not make any opinions or judgments or dismiss this case. Asupplemental
brief will be filed within a month and I hope to gain legal help with this case.

Thank you for all of your considerations. I'm grateful for any help from the court of
appeals with this cause.

                                              Sincerely yours,




                                              Susan Ann Fishe
                                              Pro Se Plaintiff
                                              P. O. Box 460461
            Garland, TX 75046
            susanfisher972@yahoo.com
            214-730-2578



SAF



enclosure